Given that the law abhors a forfeiture — in this case, of the Didleys' federal rent supplement, see Gorsuch Homes, Inc. v.Wooten (1992), 73 Ohio App.3d 426 — that Anna Didley's unrebutted testimony was that she tendered the payment, in full, of rent in May, 1998, that she tendered $326 of the $426 that had become due in June, 1998, after the rent controversy had finally been resolved in the Didleys' favor, which was over 70% of the total amount due, and that the Didleys qualified for the federal rent supplement program, indicating that their available resources were limited, I would hold that the trial court abused its discretion when it only allowed them five days within which to come up with the remaining $100 due. In my view, the equities of the situation required the allowance of additional time within which to repair the arrearage and avoid a forfeiture of the Didleys' federal rent supplements.
I would Reverse the judgment of the trial court and Remand
for further proceedings.
Copies mailed to:
Derrick Strahorn
Kristen L. Louderback
Hon. Susan Goldie